PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 98-4688
DONNIE MONTGOMERY,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 98-4689
DUANE CARROLL,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 98-4690
JAMES DEBERRY, a/k/a Peanut,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 98-4691
KEVIN JONES,
               Defendant-Appellant.
                                       
2                      UNITED STATES v. MONTGOMERY



UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 98-4692
PIRRIE COATES,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 98-4693
DANIEL HILL,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.
                                                  No. 98-4816
DWAYNE ALONZO HOLLAND, a/k/a
Diddles,
            Defendant-Appellant.
                                        
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
                 Andre M. Davis, District Judge.
                           (CR-96-399)

                        Argued: October 30, 2000

                         Decided: July 17, 2001

    Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
                    UNITED STATES v. MONTGOMERY                      3
Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Widener and Judge Williams joined.


                             COUNSEL

ARGUED: Cyril Vincent Smith, ZUCKERMAN, SPAEDER,
GOLDSTEIN, TAYLOR & BETTER, L.L.P., Baltimore, Maryland;
Donald Henry Feige, Baltimore, Maryland, for Appellants. Martin
Joseph Clarke, Assistant United States Attorney, Christine Manuelian,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.
ON BRIEF: Frederick J. Sullivan, Baltimore, Maryland, for Appel-
lant Montgomery; Thanos Kanellakos, Baltimore, Maryland, for
Appellant Jones; Jane C. Norman, BOND, CONTE & NORMAN,
P.C., for Appellant Carroll; G. Godwin Oyewole, Washington, D.C.,
for Appellant Coates; Harold I. Glaser, Baltimore, Maryland, for
Appellant Hill. Deborah S. Richardson, ZUCKERMAN, SPAEDER,
GOLDSTEIN, TAYLOR & BETTER, L.L.P., Baltimore, Maryland;
Charles G. Bernstein, BERNSTEIN & SAKELLARIS, Baltimore,
Maryland, for Appellant Holland. Lynne A. Battaglia, United States
Attorney, Baltimore, Maryland, for Appellee.


                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   This case grows out of a federal task force’s investigation of drug
trafficking in a public housing project in Baltimore, Maryland. That
project, the Westport Housing Project, contained an area known as
Maisbury Court that operated as an open air drug market. The govern-
ment alleged that from May 1992 until March 1997 Dwayne Holland
and his organization, which included Donnie Montgomery, Daniel
Hill, Pirrie Coates, Kevin Jones, James DeBerry, and Duane Carroll,
joined in an extensive conspiracy to distribute heroin and crack
cocaine, and committed various violent acts to further this conspiracy.
After seven weeks of trial, a jury convicted all of these defendants of
engaging in the five-year conspiracy and convicted some of them of
other, related offenses. The defendants maintain that the investigation
4                    UNITED STATES v. MONTGOMERY
of their crimes, and the resulting indictments, trial, and sentences are
awash in legal error. The district judge issued two comprehensive
published opinions in which he carefully considered, and rejected,
most of these contentions. See United States v. Holland, 59 F. Supp.
2d 492 (D. Md. 1998); United States v. Holland, 985 F. Supp. 587 (D.
Md. 1997). Nonetheless, these arguments are reiterated at length on
appeal — in multiple briefs totaling more than 150 pages. For the rea-
sons stated within, we reject these arguments. Accordingly, we affirm
all of the convictions and sentences. Although we have carefully con-
sidered all of the arguments raised on appeal, we discuss only the
most significant.

                                     I.

    We first address the district court’s asserted pretrial errors.

                                    A.

   Hill maintains that the district court erred in refusing to dismiss his
indictment on double jeopardy or due process grounds.

   This argument grows out of a federal grand jury’s indictment of
Hill in 1994 on two counts: (1) conspiracy to distribute crack between
July 1994 and October 19, 1994, and (2) possession with intent to dis-
tribute crack on October 17, 1994, arising out of a seizure of 78 grams
of crack from a storage locker rented by Hill. Plea negotiations led the
federal prosecutor to contact state officials to determine whether they
were interested in prosecuting Hill on these charges in state court.
Ultimately, Hill, defense counsel, and the state and federal prosecu-
tors agreed that Hill would plead guilty in state court to distribution
of cocaine and a one-day — October 17, 1994 — conspiracy to dis-
tribute cocaine. On February 2, 1995, Hill entered his plea to the state
charges and fifteen days later the federal charges were dismissed.

   Hill initially contends that the present conspiracy charge constitutes
a reprosecution of the 1994 charges that were dismissed by the federal
court in exchange for his guilty plea to identical charges in state court.
We disagree. Neither the 1994 federal charges nor Hill’s state plea
constitute proper grounds for a double jeopardy claim. As to the 1994
                    UNITED STATES v. MONTGOMERY                        5
federal charges, the district court noted, "no jury or witness was ever
sworn in a trial of the 1994 federal charges" nor did Hill enter a
"guilty plea in federal court" to those charges. Holland, 985 F. Supp.
at 593. Accordingly, jeopardy never attached with respect to the 1994
federal charges.

   With regard to the state plea, even though one overt act in Hill’s
present conspiracy charge involves crack found on October 17, 1994,
in his storage locker, and so is based in part on the same conduct to
which Hill pled guilty in state court in 1995, the doctrine of dual sov-
ereignty permits the present prosecution. See Heath v. Alabama, 474
U.S. 82, 88-89 (1985). We also note that Hill has not demonstrated
any factual basis for the "sham prosecution" exception to the dual
sovereignty rule. See Bartkus v. Illinois, 359 U.S. 121, 122-24 (1959).
Rather than being "dominated, controlled, or manipulated" by federal
prosecutors, the district court found that the "state prosecutor was
independent from the federal prosecutor, did not purport to represent
the federal sovereign, was not funded by the federal sovereign and
vindicated the separate interests of the state sovereign in prosecuting
Hill." Holland, 985 F. Supp. at 594. Hill does not even suggest that
these findings constituted clear error.

   Although in the district court Hill specifically disavowed any claim
that the government violated its 1994 agreement with him, id. at 593
n.3, Hill now maintains that in pursuing the present prosecution the
government did violate this agreement and so his due process rights.
Assuming that Hill has somehow preserved this claim for appellate
review, it is nevertheless meritless. Hill contends that the "Federal
Prosecutor dismissed the Federal indictment and agreed to no further
prosecution" (emphasis added); he cites three record references
assertedly supporting this charge. None of them do. Rather, the record
reveals that the government agreed only to dismiss the federal charges
"in return for a plea of guilty" on the state charges. See J.A. 2469. The
federal prosecutor made no representations as to future prosecutions.
The government certainly did not bind itself to forego the use of con-
duct giving rise to the 1995 plea as evidence of the much larger drug
conspiracy charged here involving multiple participants over a five
year period.1
  1
  Hill also contends that the government violated his Fourth Amend-
ment rights in conducting an "electronic surveillance [that] did not meet
6                    UNITED STATES v. MONTGOMERY
                                    B.

  Coates maintains that the district court lacked jurisdiction over his
case at the time his trial commenced on January 22, 1998.

   Prior to trial, Coates, like Hill, moved to dismiss the indictment on
double jeopardy grounds. When the district court denied this motion,
Coates, again like Hill, took an interlocutory appeal to this court pur-
suant to Abney v. United States, 431 U.S. 651 (1977). The govern-
ment moved the district court to retain jurisdiction over both cases
and proceed to trial during the interlocutory appeals, arguing that they
were frivolous. The district court granted that motion as to Hill, but
refused to find Coates’s appeal frivolous and so denied the govern-
ment’s motion to retain jurisdiction over Coates’s case. On January
6, 1998, however, we sua sponte issued an opinion and order dismiss-
ing both Hill’s and Coates’s interlocutory appeals as frivolous. See
J.A. 245 ("we dismiss Coates’s double jeopardy claim as frivolous.").
Coates did not file a timely petition for rehearing or rehearing en
banc; nor did he move to stay our mandate or seek certiorari in the
Supreme Court.

   On the day trial was to begin, January 21, 1998, a week prior to
the January 28, 1988 issuance of our mandate, Coates moved to sever
his case arguing that absent our mandate, the district court lacked
jurisdiction. The district court denied the motion and proceeded to try
Coates and his co-conspirators on January 22, 1998, on the erroneous
theory that our order and opinion constituted a mandate.

   Before us, Coates does not pursue his original double jeopardy
claim but insists that the district court’s failure to await our mandate
left the district court devoid of jurisdiction over him. Ordinarily, an
appeal "confers jurisdiction on the court of appeals and divests the

the standards of Title III," and used evidence derived from defective
search warrants. Both arguments are meritless. The government used no
Title III electronic surveillance techniques in this case, see 18 U.S.C.
§ 2511 (1994), and the search warrant claim cannot be reviewed because
Hill has failed on appeal, as he did in the district court, see Holland, 985
F. Supp. at 599 n.14, to specify what warrant he contests.
                    UNITED STATES v. MONTGOMERY                        7
district court of its control over those aspects of the case involved in
the appeal. A district court does not regain jurisdiction until the issu-
ance of the mandate by the clerk of the court of appeals." United
States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996) (citations and
internal quotation marks omitted); see also Alphin v. Henson, 552
F.2d 1033, 1035 (4th Cir. 1977).

   But this "divesture of jurisdiction rule is not based upon statutory
provisions or the rules of civil or criminal procedure. Instead, it is a
judge made rule originally devised in the context of civil appeals to
avoid confusion or waste of time resulting from having the same
issues before two courts at the same time." United States v. Salerno,
868 F.2d 524, 540 (2d Cir. 1989). Accordingly, as the government
points out, appellate courts, including this one, have developed a
"dual jurisdiction" rule, which allows a district court to proceed with
trial while a defendant pursues an Abney double jeopardy appeal,
where the district court has concluded that the appeal is frivolous. See
United States v. Head, 697 F.2d 1200, 1204 & nn.3-5 (4th Cir. 1982).
Accord United States v. LaMere, 951 F.2d 1106, 1108 (9th Cir. 1991);
United States v. Black, 759 F.2d 71, 73 (D.C. Cir. 1985); United
States v. Hines, 689 F.2d 934, 936-37 (10th Cir. 1982); United States
v. Bizzard, 674 F.2d 1382, 1385 (11th Cir. 1982); United States v.
Grabinski, 674 F.2d 677, 679 (8th Cir. 1982) (en banc); United States
v. Lanci, 669 F.2d 391, 394 (6th Cir. 1982); United States v. Leppo,
634 F.2d 101, 105 (3d Cir. 1980); United States v. Dunbar, 611 F.2d
985, 987-88 (5th Cir. 1980) (en banc).

   This case differs from most cases in which courts have adopted the
dual jurisdiction rule because here the district court did not initially
find the appeal frivolous. Rather, it expressly declined to make this
finding. J.A. 235. Nonetheless, we believe that our sua sponte holding
that the appeal was frivolous, combined with Coates’s utter failure to
seek timely reversal or stay of that holding, provided a sufficient basis
for invocation of the dual jurisdiction rule.

   After all, the courts of appeals formulated the dual jurisdiction rule
in direct response to the Supreme Court’s recognition in Abney that
the delay attendant to interlocutory double jeopardy appeals could "be
obviated by rules or policies giving such appeals expedited treatment"
and the Abney Court’s observation that "[i]t is well within the supervi-
8                    UNITED STATES v. MONTGOMERY
sory powers of the courts of appeals to establish summary procedures
and calendars to weed out frivolous claims of former jeopardy." 431
U.S. at 662 n.8. The Abney Court nowhere suggested that the district
court, rather than the appellate court, had to make the finding as to
the frivolousness of an interlocutory double jeopardy appeal in order
for trial to begin during that appeal.

   Moreover, the courts of appeals devised the procedure calling upon
district courts to make the frivolousness finding prior to proceeding
to trial not as a way to delay trial during frivolous Abney appeals, but
as a means to facilitate trial during such appeals. If we adopted
Coates’s argument and held that the district court lacked jurisdiction
to try him absent the district court’s finding that his interlocutory
appeal was frivolous, even though we had found the appeal frivolous
and Coates had failed to seek reversal of that finding, we would sanc-
tion delay of trial during the pendency of a frivolous appeal. Thus to
enforce the dual jurisdiction rule as Coates suggests would turn that
rule on its head.

   Furthermore, in the case factually closest to the one at hand, the
Second Circuit has held as we do. See Salerno, 868 F.2d at 540.
There, after the appellate court issued an order rejecting the Abney
appeal, but before its mandate issued, the district court proceeded to
trial. Even though the appellate court’s mandate did not issue until the
day before the lengthy trial ended, the Second Circuit ruled that the
district court had jurisdiction to proceed without the mandate because
the "likelihood" of "the meritless nature of the appeal" had "hardened
into a certitude" with issuance of the appellate court’s order. Id. Pre-
cisely the same rationale applies here.2 Accordingly, we, like the
    2
    United States v. DeFries, 129 F.3d 1293 (D.C. Cir. 1997), on which
Coates relies, presents a very different situation from that at issue here
or in Salerno. Indeed, the DeFries court recognized that Salerno had "no
applicability to the case before [it]." Id. at 1303. While in Salerno (as
here), the appellate court clearly "led the district court" to believe it had
jurisdiction during an Abney appeal. Id. The DeFries court gave "no such
message" during the government’s interlocutory appeal of dismissal of a
bank fraud count. Id. "To the contrary, when the government moved for
expedited issuance of the mandate so that the district court could proceed
to trial as scheduled, instead of immediately responding, [the appellate
court in DeFries] directed the government to reply to appellants’ pending
rehearing motions. The fact that one judge voted to rehear the case in
banc demonstrates that th[e] court was seriously considering the rehear-
ing motions." Id.
                      UNITED STATES v. MONTGOMERY                           9
Salerno court, hold that under the peculiar facts of this case, even
absent issuance of our mandate, the district court had jurisdiction to
proceed to trial.3

                                     II.

   The defendants also raise numerous claims that reversible error
infected their trial.

                                     A.

   Only Montgomery and Carroll contend that the government failed
to produce sufficient evidence to prove that they engaged in the
charged five-year conspiracy. We examine the evidence in the light
most favorable to the government and determine whether, so viewed,
it "could support any rational determination of guilt beyond a reason-
able doubt." United States v. Powell, 469 U.S. 57, 67 (1984).

   Montgomery and Carroll maintain that the government presented
far more evidence linking the other defendants to the conspiracy than
it offered as to them and that the jury could have concluded from
some of the government’s evidence that they were not part of the con-
spiracy. Neither of these arguments compels reversal.
  3
    Our holding finds additional support in the fact that some courts that
have adopted the dual jurisdiction rule have held that the district court
had jurisdiction to proceed to trial during an interlocutory appeal under
unconventional circumstances. See Lanci, 669 F.2d at 394 (district court
had jurisdiction after it merely determined that interlocutory appeal
lacked a "colorable foundation"); see also Bizzard, 674 F.2d at 1385 (dis-
trict court had jurisdiction even when defendant’s second double jeop-
ardy motion included grounds previously held nonfrivolous). Moreover,
other courts have indicated that the failure of the district court to find the
double jeopardy claim frivolous does not automatically divest that court
of jurisdiction during a frivolous interlocutory appeal. See Leppo, 634
F.2d at 105 (when district court fails to make frivolousness finding,
defendant may seek a stay or writ of mandamus or prohibition to delay
trial during an interlocutory appeal to safeguard the Abney concerns);
Hines, 689 F.2d at 934 (same).
10                   UNITED STATES v. MONTGOMERY
   As even Montgomery and Carroll themselves concede, the govern-
ment did present some evidence that each was indeed part of the con-
spiracy. In fact, our examination of the record reveals that the
government offered abundant evidence that Carroll worked as a look-
out and a dealer for the Holland organization and that Montgomery
acted in concert with Holland on more than one occasion to distribute
drugs, including receiving 83 small packets of crack cocaine from
Holland while Holland was fleeing police.4 The evidence of Mont-
gomery and Carroll’s involvement in the conspiracy was thus suffi-
cient.

                                     B.

   Holland and Hill lodge several attacks involving Counts 5 and 8 of
the indictment, which alleged distribution of crack cocaine "within
one thousand feet of real property comprising a playground and the
Westbrook Elementary School" in violation of 21 U.S.C. § 860
(1994).
  4
   At trial, a police officer testified that upon entering a Maisbury Court
house used by the Holland organization on February 8, 1996, to execute
a search warrant, he saw Holland throw to Montgomery a bag ultimately
found to contain 83 small packets of crack cocaine. The crack seized
formed the basis for two substantive Counts — Counts 7 and 8 —
charged against Holland and Montgomery, as well as evidence of the
conspiracy. Montgomery joins Holland in claiming the police officer’s
loss of contemporaneous police photographs taken of the Maisbury Court
house violated their due process rights. Because the photographs
assertedly would have illustrated that the police officer’s story was
incredible given the physical layout of the Maisbury Court house, Hol-
land and Montgomery maintain that Counts 7 and 8 of the indictment
should have been dismissed.
  Both before and after trial, the district court rejected this argument. See
Holland, 985 F. Supp. at 594-96; Holland, 59 F. Supp. 2d at 517. The
court’s reasoning is impeccable. Moreover, because, as the district court
found, there was no evidentiary basis for the allegation that the police
officer acted in bad faith in losing the photographs, the district court did
not abuse its discretion in refusing to give an instruction, requested by
Montgomery, that would have permitted the jury to infer that the missing
photographs would be adverse to the police officer’s testimony. See
United States v. Jennell, 749 F.2d 1302, 1308 (9th Cir. 1985).
                    UNITED STATES v. MONTGOMERY                        11
   First, they argue that the district court’s instructions to the jury on
these counts constructively amended the indictment, because although
the indictment charged cocaine distribution "within one thousand feet
of real property comprising a playground and the Westport Elemen-
tary School," the district court instructed the jury in the disjunctive,
stating that "the government must prove" that the distribution "oc-
curred within 1000 feet of the real property comprising an elementary
school or a playground." (Emphasis added). Holland and Hill main-
tain that because of the indictment’s conjunctive structure the jury
was required to find them guilty of distribution within 1,000 feet of
a "particular piece of real property comprising both a playground and
the elementary school." (Emphasis added).

   We find the argument unpersuasive. In United States v. Rhynes,
206 F.3d 349 (4th Cir. 1999), we held that "[w]here a statute is
worded in the disjunctive, federal pleading requires the Government
to charge in the conjunctive. The district court, however, can instruct
the jury in the disjunctive." Id. at 384. To do otherwise would improp-
erly add elements to the crime that are not contained in the statute
itself. See 21 U.S.C. § 860 (criminalizing distribution of controlled
substances within 1,000 feet of an elementary school or playground).
Moreover, even if the district court had erred in instructing the jury
in the disjunctive, the error would be harmless because the defendants
stipulated that drugs were sold within one thousand feet of a play-
ground and an elementary school.

   Holland also argues that as an element of the offense, the govern-
ment must prove that the Westport Elementary School, near which
Holland distributed drugs in violation of § 860, was "operating" at the
time of the drug distribution. Thus, Holland asserts that the district
court improperly charged the jury on this offense when it failed to
include the term "operating" in the instruction. As the government
correctly points out, Holland does not challenge the evidence that he
distributed drugs within 1,000 feet of Westport Elementary. Nor does
Holland suggest that Westport was not functioning as a school. More-
over, the very case on which Holland relies, United States v. Hawkins,
104 F.3d 437, 440-441 (D.C. Cir. 1997), undermines his argument. In
Hawkins, a police officer’s testimony that defendant’s drug offense
occurred within 1,000 feet of a named junior high school (later clari-
fied by adding "middle school") was held sufficient to support convic-
12                   UNITED STATES v. MONTGOMERY
tion under § 860, because a reasonable juror could take the word
"school" to mean operating school. Id. at 441.

     The challenges involving Counts 5 and 8, therefore, fail.

                                   C.

   DeBerry maintains that the district court erred in excluding certain
housing administration documents, and in refusing to permit his for-
mer girlfriend, Tamika Randall, to testify. DeBerry sought to intro-
duce this evidence to impeach the testimony of government witnesses
that he had received drugs at the Maisbury Court house in late 1992.

   The housing records consisted of a lease that DeBerry proffered
would show that one of the girlfriends of a government witness did
not rent the Maisbury Court house until March 1993, rather than in
late 1992 as government witnesses had testified. The district court
refused to admit the lease on the ground that it was "extrinsic
impeachment on a collateral issue." J.A. 1769. The court did not err
in so ruling. See United States v. Kozinski, 16 F.3d 795, 805-07 (7th
Cir. 1994).

   At the conclusion of the government’s case, DeBerry sought to
have Randall testify, proffering that she would testify about her rela-
tionship with DeBerry and their place of residence in 1992. Other
defendants also sought to have various witnesses testify. The district
court refused to permit Randall and several other defense witnesses
to testify because those witnesses had attended the trial during the
previous weeks in violation of the court’s sequestration order. The
district court explained that the sequestration order was

       [A] sensible reasonable requirement that all of counsel are
       fully aware of . . . . [I]f you have anybody who you want
       to put on the stand, then you cannot let them come to the
       trial. It couldn’t be more simple than that.

J. A. 1731. The court recognized that in the proper circumstances it
might permit testimony of a witnesses that breached the sequestration
order and in fact had done that once during the trial. See J.A. 1730
                     UNITED STATES v. MONTGOMERY                          13
("I realize I breached the rule for the government on that one occa-
sion, but it’s not a situation where it’s a tit-for-tat situation. Each situ-
ation is considered on its merits.").

   Defense counsel renewed the request that Randall be permitted to
testify, arguing:

     Admittedly, Your Honor, she did appear in the courtroom
     periodically, but her testimony is in no way saying that —
     she’s not going to be talking about Lambert or Corbin [gov-
     ernment witnesses] or any of these other people. All she is
     going to be talking about is evidence that has not been intro-
     duced during the course of this trial, evidence basically
     about her relationship with him, where they lived, that he
     went to work, that kind of testimony. So, in other words, it
     is not the normal kind of testimony that is involved in a
     sequestration rule.

       ....

        . . . . I know the Court said, well, just because we let that
     agent testify, that doesn’t mean we are opening the door or
     that we are going to change the rule. I thought it was more
     egregious to have allowed that agent to have testified than
     to allow Ms. Randall to testify.

J.A. 1740-41. The district court again denied the request explaining:
"[t]here is no way for the Court to know — is she in the courtroom
now?" When told that Randall was present, the court continued,
"[Y]ou see, that is exactly my point. . . . We have no idea how much
she has been in the courtroom." J.A. 1741. We have no difficulty con-
cluding that a trial court would not abuse its discretion in refusing to
permit a witness, who violated a sequestration order, to testify in
these circumstances. See United United States v. Cropp, 127 F.3d
354, 363 (4th Cir. 1997); United States v. Leggett, 326 F.2d 613, 613-
14 (4th Cir. 1964).

  We detail the background for the exclusion of Randall’s testimony
because of an unusual problem that has surfaced on appeal — neither
14                   UNITED STATES v. MONTGOMERY
we nor the parties have been able to find the sequestration order in
the record. If the district court had never issued a sequestration order
but nonetheless sought to impose violation of such an order as a basis
for exclusion of defense witness near the conclusion of a seven-week
trial, we would be deeply troubled. But during the trial, the court and
the parties referred to the sequestration order and acted and argued in
reliance of it. At no time during the lengthy trial did anyone —
DeBerry’s counsel, other defense counsel, or the prosecutors — ever
suggest that the district court had not issued a sequestration order.
DeBerry’s entire argument was that the court should not exclude Ran-
dall’s testimony even though Randall had violated the sequestration
order. Similarly on appeal, although DeBerry does point out that he
has been "unable to locate in the record or docket the entry of a
sequestration order," he does not contend that such an order does not
exist. In view of the repeated references to a controlling sequestration
order at trial and DeBerry’s counsel’s acknowledgment of and
attempt to explain non-compliance with that sequestration order, and
the total failure of any party at trial — or even on appeal — to con-
tend that the district court did not issue such an order, we can only
conclude that the court did impose such an order, albeit perhaps orally
in chambers. While this may not be the best practice, the district
court’s conduct does not constitute reversible error.

                                     D.

   Holland maintains that the district court erred in refusing to sever
his trial after one of his co-defendants, Kevin Jones, testified. We
review this refusal to sever for abuse of discretion. See Zafiro v.
United States, 506 U.S. 534, 538-9 (1993).5
  5
    DeBerry and Montgomery complain that they were prejudiced by the
alleged spillover effect of significant evidence admitted against their
codefendants, and for this reason should have had their cases severed
from the outset. Joinder is particularly favored in conspiracy cases. See
United States v. Tedder, 801 F.2d 1437, 1450 (4th Cir. 1986). In refusing
to grant the severance, the district court explained, "[a]lthough this is a
death-eligible case, [only as to Holland, who was represented by two
lawyers], the Attorney General has elected not to seek the death penalty.
In this light, none of the defendants have demonstrated that unfairness
will inhere in a joint trial." Holland, 985 F. Supp. at 602. Given the evi-
dence in this case, the district court certainly did not abuse its discretion
in so ruling.
                    UNITED STATES v. MONTGOMERY                       15
   In addition to the testimony of more than thirty witnesses, the gov-
ernment sought to prove its case with the tape recordings of the defen-
dants discussing drugs. To counter the defendants’ claim that the
identification of defendants’ voices on the tapes by cooperating gov-
ernment witness was unreliable, the government sought mid-trial to
obtain voice exemplars of Holland, Jones, and Hill. Those defendants
moved the district court to deny this relief and "largely because of the
inexcusable belatedness of the motion," the district court denied it.
Holland, 59 F. Supp. 2d at 519. However, after the government
rested, Jones testified in his own defense. Jones admitted his partici-
pation in the tape recorded conversations and that those conversations
involved drug discussions but claimed he was just a minor player; in
his testimony Jones also identified Holland’s voice in the taped drug
conversations. Holland contends that this identification caused "enor-
mous and unfair prejudice" to him, requiring a severance. Specifi-
cally, Holland maintains that Jones’s testimony prevented Holland
from exercising a "specific trial right," Zafiro, 506 U.S. at 539 — to
rely on the district court’s ruling prohibiting the government from
obtaining voice exemplars from the defendants.

   This argument must fail. First, it seems highly unlikely that Jones’s
testimony denied Holland the sort of "specific trial right" anticipated
by the Supreme Court in Zafiro. While Holland concedes that Jones
"had every right to testify" in his own defense and the government
had the right to exploit that testimony, he maintains that Jones had no
right "to defy the lower court’s order after joining in Holland’s
motion." But Jones defied no order. The district court’s order did not
prohibit Jones from testifying, or identifying voices on the tape; it
simply prohibited the government from obtaining his voice exemplar
absent his consent. Jones’s apparent change in trial strategy, not his
violation of a court order, resulted in the identification of Holland’s
voice by a co-conspirator. Thus, it is unclear what "trial right" Jones’s
testimony denied. Cf. Zafiro, 506 U.S. at 539 (identifying possible
trial rights that might have to be protected by a severance).

   Furthermore, even if Jones’s testimony did prevent Holland from
exercising a "specific trial right," Holland must also demonstrate that
denial of this right prejudiced him in order to obtain a severance. Id.
The district court determined that it did not prejudice Holland because
although Jones and Holland presented "divergent" defenses, these
16                  UNITED STATES v. MONTGOMERY
defenses were "not mutually antagonistic." Holland, 59 F. Supp. 2d
at 521. The court explained:

     Although Jones admitted to having a recorded conversation
     with Holland about drugs, his testimony did not establish
     that Holland was, in fact, the drug dealer that the govern-
     ment alleged. The jury could have believed that Jones was
     involved with drugs without also necessarily believing that
     Holland was the leader of the drug distribution organization
     in Westport as alleged in the indictment.

Id. Our review of the record reveals no abuse of discretion in this rul-
ing.

                                  E.

   Holland raises two appellate claims based on asserted violations of
his Sixth Amendment rights as explicated in Massiah v. United States,
377 U.S. 201 (1964). There the Supreme Court held that the Sixth
Amendment prohibits the government from deliberately eliciting
incriminating evidence from an accused "after he ha[s] been indicted
and in the absence of counsel." Id. at 206.

                                   1.

   Holland’s principal claim arises from charges lodged against him
in July 1993 in state court for the murder of Antonio Woodson. State
authorities nol prossed those charges in November 1993. Holland
maintains that the nol prossed 1993 charges render October 1994
taped statements of him to a federal informant inadmissible in the
instant case in which he was charged inter alia with Woodson’s mur-
der. As the district court correctly noted, "[i]t was undisputed that
Holland’s right to counsel attached after he was charged with the
murder of Woodson in July 1993 in state court, that the murder
charge in the federal case addressed exactly the same conduct as the
murder charge in state court, and that federal authorities knew of the
failed state court prosecution of Holland for the murder at the time
they were investigating him in the federal case." Holland, 59 F. Supp.
2d at 502.
                    UNITED STATES v. MONTGOMERY                       17
   Holland maintains that his invocation of his Sixth Amendment
right to counsel when charged in state court in 1993 precluded federal
authorities, or their agents, from obtaining information from him
absent counsel a year after the state charges were nol prossed.

   The Supreme Court has clearly instructed that the Sixth Amend-
ment right to counsel "does not attach until a prosecution is com-
menced, that is, at or after initiation of adversary judicial criminal
proceedings — whether by way of formal charge, preliminary hear-
ing, indictment, information, or arraignment." McNeil v. Wisconsin,
501 U.S. 171, 175 (1991) (internal quotation marks omitted). See also
Texas v. Cobb, 121 S. Ct. 1335 (2001). Moreover, because it is "of-
fense specific," this right "cannot be invoked once for all future prose-
cutions." McNeil, 501 U.S. at 175. Federal authorities did not initiate
a criminal proceeding against Holland for the murder of Antonio
Woodson until September 1997, almost three years after his October
1994 taped conversation with a federal informant. Thus, Holland’s
right to counsel in defending against this federal charge had not yet
attached at the time of the October 1994 conversation.

   Nevertheless, Holland maintains that the right to counsel that
attached upon filing of the state murder charges survived nol pros of
that charge and prevented federal agents from questioning him about
the murder without counsel. Relying on the fact that under Maryland
law a "nolle prosequi is not an acquittal or pardon of the underlying
offense and does not preclude a prosecution for the same offense,"
Ward v. State, 427 A.2d 1008, 1013 (Md. 1981), Holland maintains
that since he "still faced jeopardy" after the nol prossed state murder
charge, his Sixth Amendment right to counsel has never "extin-
guish[ed]," and so the 1994 taped statements were inadmissible at his
trial on the federal murder charge.

   Adoption of this argument would provide a once-indicted defen-
dant with a permanent constitutional shield. Neither the Sixth Amend-
ment nor the Supreme Court’s explication of the rights guaranteed by
it countenance such a result. The purpose of the Sixth Amendment’s
guarantee of counsel is to "protec[t] the unaided layman at critical
confrontations with his expert adversary, the government." McNeil,
501 U.S. at 178 (internal quotation marks omitted). When an indict-
ment is dismissed (or nol prossed) and a defendant discharged, the
18                  UNITED STATES v. MONTGOMERY
respective positions of the government and defendant undergo a most
important change — they cease to be adversarial. Thus, after dis-
missal of the state murder charge, Holland no longer faced an "expert
adversary." Id. As one of the cases on which Holland heavily relies
notes, "[a]fter dismissal, there was nothing upon which [the defen-
dant] could be convicted, nor were there charges under which the
State could conduct a prosecution. . . . [T]he positions of the State and
[the defendant] absolutely changed and they were no longer in legally
adversarial positions." State v. Frye, 897 S.W.2d 324, 328 (Tex.
Crim. App. 1995) (en banc). In sum, dismissal of the state murder
charge meant Holland was no longer "facing a state apparatus that has
been geared up to prosecute him." Arizona v. Roberson, 486 U.S. 675,
685 (1988).

   We note that most courts to consider the question have refused to
hold that "once a defendant has been charged," even after those
charges are dismissed, the police and their agents are barred from
questioning him "about the subject matter of those charges unless his
counsel is present." United States v. Mapp, 170 F.3d 328, 334 (2d Cir.
1999)(internal quotations marks omitted); see also United States v.
Bartelho, 129 F.3d 663, 674-75 (1st Cir. 1997); United States v. Mar-
tinez, 972 F.2d 1100, 1104-05 (9th Cir. 1992); United States v. Skip-
worth, 697 F.2d 281, 284 (10th Cir. 1983); State v. Perry, 515 S.E.2d
582, 592 (W. Va. 1999); People v. Riggs, 568 N.W.2d 101, 117
(Mich. App. 1997). The three assertedly contrary cases that Holland
cites grow out of very different facts; moreover, they either rely on
pre-McNeil case law, see United States v. Valencia, 541 F.2d 618, 622
(6th Cir. 1976), or involve the prosecution’s dismissal of charges spe-
cifically to gather evidence to reindict, see Frye, 897 S.W.2d at 329-
30, or both, see United States v. Marshank, 777 F. Supp. 1507, 1526
(N.D. Cal. 1991). We do not find them persuasive. Rather, we hold
that the Sixth Amendment does not provide an accused, once charged,
with "blanket prohibition on interrogations on the subject matter" of
those charges, even after the charges have been dismissed. Martinez,
972 F.2d at 1105.

   Some of the courts that have similarly so held have nonetheless
recognized that "the Sixth Amendment would be violated if state and
federal authorities colluded to manipulate the timing of the dismissal
and the filing of charges in a manner calculated to deprive an individ-
                    UNITED STATES v. MONTGOMERY                        19
ual of his right to counsel." Mapp, 170 F.3d at 334; see also Martinez,
972 F.2d at 1105-06; Perry, 515 S.E.2d at 592; Riggs, 568 N.W.2d
at 116-17; see generally Bartelho, 129 F.3d at 675 ("Deliberate chica-
nery by the government intended to subvert an accused’s Sixth
Amendment rights, by delaying formal charges, may give rise to a
right to counsel before charges are brought."). Holland argues in the
alternative that the substantial "cooperation" between the state and
federal authorities in this case "is sufficient to require suppression" of
the October 1994 statements under this "collusion exception." We
note that the Supreme Court’s recent refusal to find any exception to
the Sixth Amendment offense-specific rule for crimes "factually
related" to the charged offense, Cobb, 121 S. Ct. at 1340, at the very
least calls into question the viability of any "collusion exception" to
the offense-specific rule. In any event, Holland has utterly failed to
establish the deliberate misconduct necessary to sustain such a "collu-
sion exception." Indeed, the district court specifically found that
"there was no collusion between the federal and state authorities in an
effort to circumvent Holland’s Sixth Amendment right to counsel."
Holland, 59 F. Supp. 2d at 504. The record evidence amply supports
this finding.

                                    2.

   Holland’s remaining Massiah claim involves a statement he made
to law enforcement officers on October 24, 1996.

   On February 8, 1996, following execution of a search warrant in
which 83 small bags of crack cocaine were found in the Maisbury
Court house, the Baltimore City police arrested Holland and Mont-
gomery. See supra n.4. After his arrest, Holland retained counsel,
who entered an appearance in state court. Holland and Montgomery
were then charged in state court with a one-day conspiracy to possess
with intent to distribute crack cocaine on February 8, 1996, and sub-
stantive charges arising from the search. The charges were not dis-
missed, but Holland and Montgomery were released on bail. On
October 23, 1996, a federal grand jury indicted them on one count of
possession with intent to distribute crack cocaine on February 8,
1996. After their arrest the next day, October 24, 1996, FBI agents
and city police officers interrogated Holland and Montgomery, with-
20                  UNITED STATES v. MONTGOMERY
out legal counsel, even though at least one of the interrogators knew
Holland was represented by counsel.

   Prior to trial in the instant case, Holland and Montgomery moved
to suppress their October 24, 1996 statements. In response, the gov-
ernment stated that:

     After a review of the applicable law cited by both Defen-
     dants, the government finds that when both Defendants were
     questioned by state and federal agents on October 24, 1996,
     the Defendants’ Sixth Amendment right to counsel had
     already attached as a result of their arraignment on the same
     charges in the state judicial system.

Holland, 59 F. Supp. 2d at 501 n.6. Accordingly, the government told
the court that it would not oppose the suppression motion and that "an
evidentiary hearing on this matter will not be necessary." Id. at 501-
02 n.6. Thus, the district court never admitted Holland’s October 24,
1996 statements into evidence at trial.

   Holland contends that exclusion of his statement was not enough.
He maintains that a good deal of other evidence was "fairly traceable"
to the October 24, 1996 statement and the district court erred in
admitting that evidence. The government does not contest the applica-
tion of the exclusionary rule to the Sixth Amendment violations. It
maintains, however, that the other evidence is "sufficiently distin-
guishable," Wong Sun v. United States, 371 U.S. 471, 487-88 (1963),
from the October 24, 1996 statement, to be admissible. Specifically,
the government argues, inter alia, that the challenged evidence was
derived from a source independent from the October 24, 1996 state-
ment, and thus was admissible under Silverthorne Lumber Co. v.
United States, 251 U.S. 385, 392 (1920).

   The district court permitted Holland, Montgomery, and the govern-
ment to voir dire relevant witnesses to determine the use made of the
October 24, 1996 statements. After consideration of that testimony,
the district court concluded that "much of the information" provided
in the statements "was already known to law enforcement" from an
"independent source" and so denied Holland’s motion to suppress the
other evidence. Holland, 59 F. Supp. 2d at 515. After trial, in its com-
                     UNITED STATES v. MONTGOMERY                         21
prehensive published opinion, the district court detailed the precise
independent source for each piece of critical information. Id. at 512-
15. On appeal, Holland does not maintain that the independent source
doctrine does not apply. His only argument is that the district court’s
findings constitute clear error. We have carefully examined the record
and can find no fault in the district court’s findings.

                                    III.

   Finally, the defendants attack their sentences on various grounds.
In reviewing the application of the sentencing guidelines by the dis-
trict court, we apply the clear error standard for factual determinations
and the de novo standard for legal questions. See United States v.
Blake, 81 F.3d 498, 503 (4th Cir. 1996).6

                                    A.

   DeBerry challenges several of the district court’s factual findings
regarding his base offense level. The jury convicted DeBerry only on
the conspiracy count. The district court found that DeBerry partici-
pated in the conspiracy to distribute drugs as part of the Holland orga-
nization from February 1994 through February 1996. Holland, 59 F.
Supp. 2d at 529. The court, thus, attributed to DeBerry the heroin and
crack quantities distributed after February 27, 1994, as within the
"scope of DeBerry’s agreement and foreseeable to him." Id. These
quantities established DeBerry’s base offense level at 38.

  DeBerry first maintains that the government produced insufficient
evidence to prove that he began his participation in the conspiracy as
early as February 27, 1994. Our review of the record reveals abundant
  6
   In a one-sentence argument, Montgomery maintains that the district
court erred in sentencing him as a career offender. The basis for this
argument seems to be that he is outside the "heartland" of the career
offender guidelines and thus a departure is warranted. See United States
v. Williams, 78 F. Supp. 2d 189, 193-94 (S.D.N.Y. 1999). Even assuming
that this question is reviewable, and that this argument has merit, Mont-
gomery never made this assertion before the district court, cf. id., and the
district court did not commit plain error in failing to depart from the
applicable career offender guideline sua sponte.
22                  UNITED STATES v. MONTGOMERY
evidence from numerous witnesses — including Lambert, Jones, Cor-
bin, and Gilliam — that DeBerry began his participation in the con-
spiracy by February 27, 1994. The district court did not err in so
finding.

   DeBerry also maintains that the district court erred in calculating
the quantity of drugs attributable to him. He claims that the court
could not rely on the "uncorroborated testimony" of various cooperat-
ing witnesses; that argument is meritless. See, e.g., J.A. 503-04, 512,
756-59. The district court painstakingly reviewed the evidence to
determine the appropriate drug quantity attributable to DeBerry and
each of his co-conspirators. See Holland, 59 F. Supp. 2d at 524-530.
We find no reversible error in these calculations.

                                  B.

  Holland and Jones contend that their sentences should not have
been enhanced because of Woodson’s murder.

   The guidelines direct that in sentencing drug offenders, the court
must enhance the sentence when a killing occurs in the course of a
drug trafficking conspiracy "under circumstances that could constitute
murder under 18 U.S.C. § 1111." U.S.S.G. § 2A1.1. The jury’s
acquittal of Holland on the count in the indictment charging Wood-
son’s murder does not prevent the sentencing court from considering
conduct underlying the charged crime so long as such conduct has
been proved. See United States v. Watts, 519 U.S. 148, 152 (1997).
Proof by a preponderance of evidence is sufficient as long as the
enhancement is not "a tail which wags the dog of the substantive
offense." Id. at 156 n.2 (quoting McMillan v. Pennsylvania, 477 U.S.
79, 88 (1986) (suggesting clear and convincing standard should be
applied when considering acquitted conduct that would substantially
increase sentence)).

   As he did before the trial court, Holland insists that (1) the clear
and convincing standard applies, and (2) under any standard the gov-
ernment produced insufficient evidence that (a) he fired the shot that
killed Woodson and (b) he killed Woodson because Woodson dis-
rupted his drug distribution activity by robbing one of his confeder-
ates, Howard Horton. The district judge carefully considered and
                    UNITED STATES v. MONTGOMERY                       23
rejected both arguments. In an abundance of caution, the court found
that even if the clear and convincing standard applied, the government
had produced sufficient evidence to establish that Holland fired the
fatal shot, and did so in furtherance of the drug conspiracy. Holland,
59 F. Supp. 2d at 536-37. We have carefully reviewed the record —
again there is no error at all in the district court’s findings.7

   Jones joins in Holland’s evidentiary challenge, maintaining that he
was at most "a spectator and not a participant" in the Woodson kill-
ing. Like Holland, Jones maintains that the witnesses relied on by the
government were not credible and should not have been believed by
the district court. Again, close review of the evidence reveals no error.
As the district court found, Jones’s role as an "enforcer," who
inflicted beatings on those who interfered with the workings of the
drug conspiracy, made the Woodson murder foreseeable to him and
U.S.S.G. § 2A1.1 applicable. Id.

                                   C.

  Holland also maintains that the "law of the case" requires that his
base offense level be Level 34.

   Prior to trial, the government stipulated as part of the plea agree-
ment with one of Holland’s conspirators, Melvin Corbin, that Corbin
"knew or could have reasonably foreseen" that the equivalent of at
least three but less than ten kilograms of heroin were involved in the
charged conspiracy, yielding a base offense level of 34; the district
court accepted the stipulation and sentenced Corbin based upon it.
Holland contends that U.S.S.G. § 6B1.4, internal Justice Department
policies, and Fed. R. Evid. 801(d)(2) bind the government in connec-
tion with his sentencing to the representations made in its stipulation
with Corbin.
  7
   The district court also found the preponderance of the evidence
supported an enhancement of Holland’s sentence for possession of a fire-
arm in connection with a drug distribution conspiracy pursuant to
§ 2D1.1(b)(1). See 59 F. Supp. 2d at 537-39. Ample evidence supports
that finding.
24                   UNITED STATES v. MONTGOMERY
   The district court rejected this argument, concluding, as the gov-
ernment had maintained, that trial testimony, establishing a conspir-
acy to distribute at least 30 kilograms of heroin and at least 1.5
kilograms of crack resulting in a base offense level of 38, should be
used to sentence Holland and the other defendants. We see no error.
On appeal, even Holland concedes that case law teaches that if the
Corbin stipulation was the result of an "innocent mistake" it should
not benefit other members of the conspiracy. See, e.g., United States
v. Piche, 981 F.2d 706, 719 (4th Cir. 1992).8

                                    D.

   Finally, some of the defendants argue that the terms of their sen-
tences run afoul of Apprendi v. New Jersey, 530 U.S. 466 (2000).

   Although the second superseding indictment in this case charged
the defendants with conspiring to distribute a sufficient quantity of
drugs to warrant a maximum of life imprisonment under 21 U.S.C.
§ 841(b)(1)(A), the court did not submit the issue of drug quantity to
the jury. Yet, at sentencing, the district court determined that Holland,
Hill, Jones, and DeBerry distributed more than fifty grams of crack
cocaine and sentenced each of them under § 841(b)(1)(A) to more
than twenty years imprisonment. Specifically, the district court sen-
tenced Holland, Hill, and Jones to life imprisonment and DeBerry to
360 months imprisonment.

   While this case was on appeal, the Supreme Court decided
Apprendi, in which it announced a new rule of constitutional law. In
Apprendi, the Court upheld a challenge to a hate-crime statute that
included a sentence enhancement that the trial judge could apply upon
finding by a preponderance of the evidence that the defendant’s crime
was motivated by racial animosity. The Supreme Court struck down
the provision as unconstitutional, holding that "[o]ther than the fact
  8
    In his reply brief, Holland maintains that the mistake as to the proper
base level was not innocent but the result of actual prosecutorial miscon-
duct. Given Holland’s failure to raise this argument in his principal brief,
we decline to consider it. We do note that he raised a related prosecu-
torial misconduct argument in the district court, which was rejected and
which he does not reassert here. See Holland, 59 F. Supp. 2d at 521-23.
                     UNITED STATES v. MONTGOMERY                        25
of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a
jury, and proved beyond a reasonable doubt." 530 U.S. at 490.
Although Apprendi involved a trial judge’s application of a hate-
crime sentence enhancement, federal appellate courts have uniformly
applied its rule to 21 U.S.C. § 841. See United States v. Promise, ___
F.3d ___, ___, No. 99-4737 (4th Cir. June 29, 2001), Slip Op. at ___
(collecting cases). Holland, Hill, Jones, and DeBerry contend that
because their sentences exceed § 841(b)(1)(C)’s twenty-year maxi-
mum, Apprendi requires that we remand their cases for resentencing.9

   Because they failed to raise their Apprendi argument before the dis-
trict court, we review for plain error only. See Fed. R. Crim. P. 52(b);
United States v. Olano, 507 U.S. 725, 731-32 (1993). "Rule 52(b)
contains three elements that must be established before we possess the
authority to notice an error not preserved by a timely objection: The
asserted defect in the trial proceedings must, in fact, be error; the error
must be plain; and, it must affect the substantial rights of the defen-
dant." United States v. Cedelle, 89 F.3d 181, 184 (4th Cir. 1996) (cit-
ing Olano, 507 U.S. at 731-32). Even when all three elements are
present, we may decline to notice an error if it does not "‘seriously
affect the fairness, integrity or public reputation of judicial proceed-
ings.’" Olano, 507 U.S. at 736 (quoting United States v. Atkinson, 297
U.S. 157, 160 (1936)).
  9
   Montgomery also makes an Apprendi claim, but the district court did
not in any way err in sentencing him. The jury convicted Montgomery
not only of violating § 841 but also of violating 21 U.S.C. § 860 (1994)
by distributing a controlled substance within 1,000 feet of a school and
playground. The § 860 conviction subjected him to a sentence of "twice
the maximum punishment authorized by Section 841(b)." See 21 U.S.C.
§ 860. In this case, that amount was 40 years (twice 20 years). See, e.g.,
United States v. Parker, 30 F.3d 542, 551 (4th Cir. 1994). The district
court sentenced Montgomery to a total of 262 months imprisonment
(almost 22 years). Since this sentence does not exceed the statutory max-
imum under § 860, the district court did not err in sentencing Montgom-
ery. We note that Holland and Hill were also convicted of violating
§ 860, but their life sentences exceed the statutory maximum permitted
under § 860.
26                  UNITED STATES v. MONTGOMERY
   In Promise, this court, sitting en banc, recently held that drug quan-
tity was to be treated as an element of an aggravated drug offense
under § 841 and that the statutory maximum penalty for conspiring to
distribute an unknown quantity of heroin or cocaine base is twenty
years under § 841(b)(1)(C). Accordingly, sentencing a defendant to
more than that statutory maximum without having submitted the ele-
ment of drug quantity to the jury constitutes plain error. However,
pursuant to our recent opinion in United States v. Stewart, ___ F.3d
___, ___, No. 98-4155 (4th Cir. July 6, 2001), if drug quantity was
charged in the indictment, as it was here, then failure to submit drug
quantity to the jury does not affect a defendant’s substantial rights if
the trial produced "uncontested and overwhelming evidence" of drug
quantity sufficient to sustain the sentence.

   Just as in Stewart, the district court in this case committed plain
error under Apprendi. However, the evidence that Holland, Hill,
Jones, and DeBerry conspired to traffic in more than 50 grams of
crack cocaine and more than 1 kilogram of heroin is similarly uncon-
tested and even more "overwhelming" than it was in Stewart.10 For
example, the trial court heard testimony from a former "lookout" that
the drug operation sold more than 300 bags of crack cocaine per day,
which the court found amounted to approximately 49 grams of crack
cocaine sold per day in a conspiracy spanning several years. Holland,
59 F. Supp. 2d at 525 & n.35. In addition, there was testimony that
the organization sold approximately 250 bags of heroin per day from
the Fall of 1992 to the Fall of 1995. Thus, the district court found that
the operation sold more than 30 kilograms of heroin during that time.
Id. at 527. Another former "lookout" and dealer testified that he per-
sonally sold approximately 50-60 bags of heroin per day and at times
witnessed each defendant "cut" large quantities of heroin in prepara-
tion for sale. Still another witness testified that she twice accompa-
nied Holland to New York to purchase an estimated 30 to 50 grams
of raw heroin each time. The government also introduced audiotape
excerpts that captured Holland and Jones discussing trips to New
York to purchase drugs. Several witnesses testified that they bought
  10
    While the defendants certainly contested their involvement in the
conspiracy, there was no suggestion that the drug quantities attributed to
the conspiracy were less than the minimum amount required under
§ 841(b)(1)(A).
                    UNITED STATES v. MONTGOMERY                     27
heroin from at least one of the defendants on several occasions. More-
over, during two controlled buys, the government seized more than 6
grams of crack and another 3.5 grams of heroin. The government
seized at least 30 grams of heroin in total.

   The above sets out but some of the evidence the district court used
in determining drug quantity. Because the evidence regarding drug
quantity is essentially uncontested and overwhelming, following
Stewart, the failure to submit drug quantity to the jury did not affect
the defendants’ substantial rights.

                                 IV.

  Accordingly, for the reasons set forth within, we affirm the judg-
ment of the district court in all respects.

                                                          AFFIRMED